DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 07/16/2021.  Claims 1-12, of which claim 1 is independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in France on 01/17/2019 under 35 U.S.C. 119(a)-(d).
	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/FR2020/050064, filed 01/17/2020, which claims the priority of France Patent Office Patent Application No. 1900407, filed on 01/17/2019, in the Application Data Sheet received on 07162021.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 10/28/2021 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 1-12 are objected to because of the following informalities: 

The recitation "CPM" (line 1 of claim 1), “SOQPSK-TG” (line 2 of claim 1) and “LLR” (line 22 of claim 1) seems to be improper, because these acronyms have 

replace the phrase “antennas A1, A2 the received signal” (line 3 of claim1) with the phrase --antenna A1 and A2, the received signal--. 

Claims 2-12 are objected due to their dependency to the objected claim 1, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim  is failing to set forth the preamble of claim, using transitional phrase to define the scope of the claim (See MPEP 2111.03) to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent (See MPEP 2173). It is recommended to replace the phrase “A method for” (line 1 of claim 1) with the phrase --A receiving method comprising:-- or --A method for receiving a signal comprising:--. Please note that the step of “receiving a CPM signal …” should then be hyphenated and move to the next line, as it is done for steps of “- obtaining…”, “- defining…” and “- obtaining…”. 

Regarding claim12, claim recites “A computer program product comprising code instructions for executing a method as claimed in claim l, when the latter is executed by a processor” (lines 1-3 of claim 12), which term “the latter” makes it vague and indefinite.  It is not clear whether the term “the latter” is referring to the method  or to the code instructions, which leaves the reader in doubt as to the meaning of the technical feature to which it refers to, thereby rendering the definition of the subject matter of the claim indefinite. It is recommended to replace the term “the latter” with the phrase –the code instructions--.

Regarding claims 2-11, claims are rejected due to their dependency to the rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

There are four statutory classes of invention defined in 35 USC § 101: machine, process, article of manufacture and composition of matter. 35 USC § 101. The Supreme Court of the United States has further delineated several subject matter exceptions that are 
	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

"A computer program product” recited in claims 12 would reasonably be interpreted by one of the ordinary skill in the art as “software per se”, i.e., a non-statutory subject matter.

Allowable Subject Matter
 	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (b) and the objection, set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Thompson, II et al. (US 2019/0207631 A1) disclose an integrated pulse code modulation/frequency  modulation (PCM/FM) and shaped offset quadrature shift keying (SOQPSK-TG) transmitter.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631